Citation Nr: 9923709	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-04 734	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for left patellar 
dislocation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to February 
1967.  His appeal ensues from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center in St. Paul, Minnesota (RO).


VACATUR

On October 20, 1998, the Board of Veterans' Appeals (Board) 
entered an appellate decision on the following three issues: 
whether new and material evidence has been submitted to 
reopen a claim of service connection for PTSD; entitlement to 
an increased evaluation for left patellar dislocation, 
currently evaluated as 10 percent disabling; and entitlement 
to an effective date prior to April 28, 1994 for service 
connection for a skin disorder.  The Board dismissed the 
veteran's appeal with regard to the first two issues on the 
basis that the veteran had not filed a substantive appeal 
within one year of the January 6, 1994 notice that these 
issues had been denied, or within 60 days of the March 9, 
1994 issuance of the Statement of the Case (SOC). 

A subsequent review of the record reflects that the Board 
erred in dismissing the veteran's appeal on the issues of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD, and 
entitlement to an increased evaluation for left patellar 
dislocation, currently evaluated as 10 percent disabling.  On 
January 6, 1994, the RO notified the veteran of its adverse 
determination with regard to these issues.  Later that month, 
the RO received the veteran's notice of disagreement.  On 
March 9, 1994, the RO issued an SOC.  The RO received 
additional evidence in May 1994, confirmed the denial of 
service connection for PTSD and continued the 10 percent 
evaluation assigned for the veteran's left knee disability, 
and issued a Supplemental Statement of the Case (SSOC) on 
December 13, 1994.  Therein, the veteran was notified that he 
had 60 days to respond.  

According to VAOPGCPREC 9-97 (Feb. 11, 1997), if a claimant 
has not yet perfected an appeal and VA issues an SSOC in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, the claimant must be afforded 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  As the RO in 
this case received the veteran's substantive appeal on 
January 23, 1995, within 60 days of the mailing date of the 
SSOC, the veteran perfected his appeal within the allowable 
time limit.

In light of the foregoing, the Board's October 20, 1998 
decision is hereby vacated in part.  The appeal on the issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD and 
entitlement to an increased evaluation for left patellar 
dislocation, currently evaluated as 10 percent disabling is 
being referred to a different Board Member for de novo 
consideration and preparation of another decision.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

